Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 1 of 18   PageID 1071



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                       )
   MARC JOSEPH HENDERSON,              )
                                       )
        Plaintiff,                     )
                                       )
                                       )
                                       )
   v.                                  )    No. 2:19-cv-2776-SHM-tmp
                                       )
   CITY OF MEMPHIS; COLONEL            )    Jury Demanded
   DARRELL SHEFFIELD (in his           )
   individual capacity),               )
                                       )
        Defendants.                    )

    ORDER DENYING MOTION TO AMEND, DENYING IN PART AND GRANTING
     IN PART CITY OF MEMPHIS’S MOTION TO DISMISS, AND DENYING
           COLONEL DARRELL SHEFFIELD’S MOTION TO DISMISS

        Marc   Joseph   Henderson    (“Plaintiff”)    seeks    relief    for

  violations of his Fourth and Fourteenth Amendment rights under

  42 U.S.C. § 1983. (D.E. No. 43.) Before the Court are three

  motions. The first is Plaintiff’s second motion to amend (the

  “Motion to Amend”). (D.E. No. 62.) The second is Defendant City

  of Memphis’s (the “City”) motion to dismiss. (D.E. No. 45.) The

  third is Defendant Colonel Darrell Sheffield’s (“Sheffield”)

  motion to dismiss. (D.E. No. 48.) The motions are ripe for

  consideration. (See D.E. Nos. 55, 56, 57, 60, 63.) For the

  following reasons, the Motion to Amend is DENIED, the City’s

  motion to dismiss is DENIED IN PART and GRANTED IN PART, and

  Sheffield’s motion to dismiss is DENIED.
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 2 of 18   PageID 1072



  I.    Background

        On November 12, 2019, Plaintiff filed his Complaint against

  Defendants the City, Sheffield, Lieutenant Cecil Davis, and

  Lieutenant    Glenn   Barber   seeking    relief   under   §   1983    for

  violations of his Fourth and Fourteenth Amendment rights. (D.E.

  No. 1.) The Amended Complaint was filed on March 25, 2020. (D.E.

  No. 43.) The Amended Complaint asserts a failure to train or

  supervise claim against the City. (Id. ¶¶ 2, 19, 24, 33.) The

  Amended Complaint asserts a claim for unconstitutional detention

  of Plaintiff for a mental health assessment against Sheffield.

  (Id. ¶¶ 9, 14, 16-18, 23-24, 26-28, 32-33.) The Amended Complaint

  makes other factual allegations that do not clearly state claims

  against either Defendant. (See, e.g., id. ¶¶ 12-13, 25.) On

  August 7, 2020, the Court entered an Order granting a stipulation

  of dismissal dismissing Plaintiff’s claims against Defendants

  Davis and Barber. (D.E. No. 71.) For purposes of the motions to

  dismiss, the facts are taken from the Amended Complaint.

        Plaintiff has been employed by the City as a police officer

  since 2011. (Id. ¶ 7.) At all relevant times, Sheffield was

  Plaintiff’s commanding officer at the Appling Farms Precinct.

  (Id. ¶ 3.)

        Between May and November 2018, Plaintiff was experiencing

  marital problems. (Id. ¶ 9.) Sheffield became interested in

  Plaintiff’s marriage and ordered Plaintiff to do what his wife

                                      2
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 3 of 18        PageID 1073



  wanted in their divorce. (Id.) Sheffield had officers check on

  Plaintiff on several occasions because Sheffield had “baseless”

  concerns that Plaintiff was depressed or suicidal. (Id.)

        On November 13, 2018, Sheffield relieved Plaintiff from

  duty “for his own good.” (Id. ¶ 12.) Plaintiff was coerced into

  going to Lakeside Hospital, also “for his own good.” (Id. ¶ 14.)

        After three hours without attention at Lakeside Hospital,

  Plaintiff   requested    a   patrol   car   to   take       him   back   to   the

  precinct. (Id. ¶ 15.) Once the patrol car with Plaintiff had

  arrived at the precinct, Plaintiff was not allowed out of the

  vehicle. (Id. ¶ 16.)

        At about 6:00 PM, Plaintiff was instructed to get out of

  the car, turn around, and put his hands behind his back. (Id. ¶

  17.) Plaintiff was handcuffed. (Id.) After Plaintiff asked to

  speak    with   Sheffield,     Sheffield    informed         Plaintiff        that

  Sheffield had decided to have Plaintiff committed. (Id. ¶ 18.)

        At about 7:30 PM, Plaintiff was transported to Memphis

  Mental   Health    Institute    (“MMHI”).    (Id.       ¶    28.)    After     an

  assessment, Plaintiff was released some time after midnight on

  November 14, 2018, because the doctors at MMHI had found no

  reason for an involuntary committal. (Id. ¶ 29.)

        The Amended Complaint alleges that Sheffield has a history

  of similar conduct and that the City knew or should have known

  about that conduct. (Id. ¶ 24.)

                                        3
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 4 of 18    PageID 1074



         On April 7, 2020, the City filed its motion to dismiss

  arguing that the Amended Complaint did not contain sufficient

  factual allegations to state a § 1983 claim against the City.

  (D.E. No. 45.)

         On April 8, 2020, Sheffield filed his motion to dismiss

  arguing that he is entitled to qualified immunity. (D.E. No.

  48.)

         On June 18, 2020, Plaintiff filed the Motion to Amend

  seeking to sue Sheffield in his official capacity as well as his

  individual capacity. (D.E. No. 62.)

  II.    Jurisdiction

         The   Court    has   federal       question    jurisdiction      over

  Plaintiff’s § 1983 claims under 28 U.S.C. § 1331. Plaintiff’s §

  1983 claims arise under the laws of the United States.

  III. Standard of Review

         Rule 12(b)(6) provides for dismissal of a complaint that

  “fail[s] to state a claim upon which relief can be granted.”

  Fed.R.Civ.P.    12(b)(6).    A   Rule     12(b)(6)   motion   permits   the

  “defendant to test whether, as a matter of law, the plaintiff is

  entitled to legal relief even if everything alleged in the

  complaint is true.” Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir.

  1993) (citing Nishiyama v. Dickson Cty., 814 F.2d 277, 279 (6th

  Cir. 1987)). A motion to dismiss tests only whether the plaintiff

  has pled a cognizable claim and allows the court to dismiss

                                        4
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 5 of 18       PageID 1075



  meritless cases that would waste judicial resources and result

  in unnecessary discovery. See Brown v. City of Memphis, 440 F.

  Supp. 2d 868, 872 (W.D. Tenn. 2006).

         “To survive a motion to dismiss, the plaintiff must allege

  facts that, if accepted as true, are sufficient to state a claim

  to relief that is plausible on its face.” Cooper Butt ex rel.

  Q.T.R. v. Barr, 954 F.3d 901, 904 (6th Cir. 2020) (citing Bell

  Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). A claim is plausible

  on its face if “the plaintiff pleads factual content that allows

  the court to draw the reasonable inference that the defendant is

  liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (citing Twombly, 550 U.S. at 556). The court

  considers the plaintiff’s complaint in the light most favorable

  to the plaintiff. Ryan v. Blackwell, 979 F.3d 519, 525 (6th Cir.

  2020) (citing Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 512

  (6th    Cir.   2001)).   The   court       accepts   as   true   all   factual

  allegations but does not accept legal conclusions or unwarranted

  factual inferences as true. Theile v. Michigan, 891 F.3d 240,

  243 (6th Cir. 2018). “The plaintiff must present a facially

  plausible complaint asserting more than bare legal conclusions.”

  Id. (citing Twombly, 550 U.S. at 556; Iqbal, 556 U.S. at 677-

  678).




                                         5
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 6 of 18    PageID 1076



  IV.    Analysis

         A.   The Motion to Amend

         On June 18, 2020, Plaintiff filed the Motion to Amend. (D.E.

  No. 62.) The proposed second amendment would name Sheffield in

  his official capacity as well as his individual capacity. (Id.

  at 274.)

         Motions to amend are to be granted “freely” “when justice

  so requires.” Fed.R.Civ.P. 15(a)(2). There is an exception to

  this   liberal    standard   when   the   amendment   would   be    futile.

  Parchman v. SLM Corp., 896 F.3d 728, 737-38 (6th Cir. 2018) (“A

  proposed amendment is futile if the amendment could not withstand

  a Rule 12(b)(6) motion to dismiss.”).

         The proposed amendment to name Sheffield in his official

  capacity would be redundant and therefore futile. The City is

  already a Defendant. Suit against an individual defendant in

  that defendant’s official capacity is identical to suit against

  the governmental entity. See Kentucky v. Graham, 473 U.S. 159,

  166 (1985) (“[A]n official capacity suit is, in all respects

  other than name, to be treated as a suit against the entity”).

  Where the governmental entity is already a defendant, suit

  against a government officer in that officer’s official capacity

  is redundant. Courts routinely dismiss claims against government

  officers in their official capacity in those circumstances. See

  Doe v. Claiborne Cty., Tenn., 103 F.3d 495, 509 (6th Cir. 1996)

                                       6
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 7 of 18       PageID 1077



  (affirming    district    court’s       dismissal       of   official-capacity

  suits); Brooks v. Skinner, 139 F. Supp. 3d 869, 890 (S.D. Ohio

  2015) (“[W]hen a § 1983 complaint asserts a claim against a

  government entity and a government official in her official

  capacity,    federal   courts    will       dismiss   the    official-capacity

  claim.”).

         Amendment would be futile. The Motion to Amend is DENIED.

         B.   The City’s Motion to Dismiss

         A municipality may be liable under § 1983 for constitutional

  violations caused by the municipality’s “policy or custom,” where

  that    “official   policy”     is   the      “moving    force”    behind   the

  constitutional injury. Monell v. New York City Dep’t of Social

  Servs., 436 U.S. 658, 694 (1978). “To set forth a cognizable §

  1983 claim against a municipality, a plaintiff must allege that

  (1) agents of the municipality, while acting under color of state

  law, (2) violated the plaintiff's constitutional rights, and (3)

  that a municipal policy or policy of inaction was the moving

  force behind the violation.” Memphis, Tenn. Area Local, Am.

  Postal Workers Union, AFL-CIO v. City of Memphis, 361 F.3d 898,

  902 (6th Cir. 2004).

         Plaintiff alleges that the City failed to train or supervise

  Sheffield to avoid violating his subordinates’ constitutional

  rights. A failure to train or supervise employees adequately can

  be an offending policy or custom if the failure to train or

                                          7
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 8 of 18       PageID 1078



  supervise amounts to “‘deliberate indifference to the rights of

  persons with whom the [untrained employees] come into contact.’”

  Connick v. Thompson, 563 U.S. 51, 61 (2011) (quoting City of

  Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989)). “To succeed

  on a failure to train or supervise claim, the plaintiff must

  prove    the    following:      (1)   the   training    or    supervision    was

  inadequate for the tasks performed; (2) the inadequacy was the

  result of the municipality’s deliberate indifference; and (3)

  the inadequacy was closely related to or actually caused the

  injury.” Ellis ex rel. Pendergrass v. Cleveland Mun. School

  Dist., 455 F.3d 690, 700 (6th Cir. 2006)). “Only where a failure

  to train reflects a ‘deliberate’ or ‘conscious’ choice by a

  municipality—a ‘policy’ as defined by our prior cases—can a city

  be liable for such a failure under § 1983.” Canton, 489 U.S. at

  389; see also Pembaur v. City of Cincinnati, 475 U.S. 469, 483-

  84   (1986)     (“We   hold   that    municipal   liability     under   §    1983

  attaches where—and only where—a deliberate choice to follow a

  course of action is made from among various alternatives by the

  official       or   officials    responsible      for   establishing        final

  policy”). “[W]hen city policymakers are on actual or constructive

  notice that a particular omission in their training program

  causes     city     employees    to   violate     citizens’    constitutional

  rights, the city may be deemed deliberately indifferent if the

  policymakers choose to retain that program.” Connick, 563 U.S.

                                          8
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 9 of 18    PageID 1079



  at 61 (citing Bd. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown,

  520 U.S. 397, 407 (1997)).

        The City contends that the Amended Complaint does not allege

  sufficient facts to support a conclusion that the training

  Sheffield received was inadequate. (D.E. No. 45-1 at 185.) The

  factual allegations in the Amended Complaint fail to support

  Plaintiff’s allegation that “[t]he City had inadequate policies

  and inadequate training . . . particularly of persons in high

  rank of command.” (D.E. No. 43 ¶ 33.) The Amended Complaint

  alleges that the City of Memphis and/or the Memphis Police

  Department trained Sheffield in “how and when to make an arrest,

  why and when arrests are not appropriate, how to supervise his

  subordinates, including how and when (if ever) to intervene in

  a subordinate’s personal life.” (Id. ¶ 19.) The Amended Complaint

  does not list deficiencies in Sheffield’s training. (See D.E.

  No. 45-1 at 184-85.) The Amended Complaint alleges that Sheffield

  “felt   empowered”    to   or   had   previously:    interfered     in   the

  marriages     of   subordinates,          ordered   officers   to    enter

  subordinates’ homes, relieved officers from duty without cause,

  determined that subordinates needed to receive mental health

  treatment, and seized and held subordinates without probable

  cause for an indefinite period. (Id. ¶¶ 20-22.) Those allegations

  state that Sheffield may have acted outside the confines of his

  training, but the allegations fail to state that the training he

                                        9
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 10 of 18            PageID 1080



  allegedly received was inadequate. See Birgs v. City of Memphis,

  686 F. Supp. 2d 776, 780-81 (W.D. Tenn. 2010) (quoting Twombly,

  550 U.S. at 555) (dismissing failure to train claim because,

  where the complaint stated that “Defendant . . . failed to

  properly train and instruct the individual Defendants in the

  proper use of force,” “the allegations [were] nothing more than

  ‘a formulaic recitation of the elements of a cause of action’”).

  The City’s motion to dismiss Plaintiff’s failure to train claim

  is GRANTED.

         The   Amended   Complaint       states    sufficient      allegations     to

  support Plaintiff’s “inadequate . . . supervision” claim. (Id.

  ¶ 33.) The Amended Complaint alleges that Sheffield had a history

  of conduct like the allegedly unconstitutional mental health

  detention of Plaintiff and the surrounding conduct, and that the

  City knew or should have known about Sheffield’s pattern of

  conduct. (Id. ¶ 24.) The Amended Complaint alleges that the City

  knew about Sheffield’s actions on November 13-14, 2018, did

  nothing to stop Sheffield at that time, and has taken no action

  to    “investigate     and/or    correct”       Sheffield   for    the    alleged

  incidents on those dates. (Id. ¶¶ 24, 33); see Taylor v. Michigan

  Dep’t of Corr., 69 F.3d 76, 81 (6th Cir. 1995) (“[Defendant’s]

  own   deposition     showed     that    he   was   aware    of    and    at   least

  acquiesced in the conduct of his subordinates”); cf. Hershberger

  v. Town of Collierville, No. 14-2153, 2014 WL 6815189, at *9

                                          10
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 11 of 18              PageID 1081



  (W.D. Tenn. Dec. 2, 2014) (dismissing failure to supervise claim

  where supervisor was not involved in unconstitutional conduct

  and there were no facts alleged that demonstrated supervisor

  “knowingly      acquiesced        in     the        unconstitutional        acts”).

  Plaintiff’s allegations are sufficient to support a claim that

  the City failed to supervise Sheffield.

        The City argues that Plaintiff’s Amended Complaint lacks

  sufficient     factual     allegations         to    satisfy       the   deliberate

  indifference element of his failure to supervise claim. The Sixth

  Circuit      recognizes     two        ways     to      establish        deliberate

  indifference. Ellis ex rel. Pendergrass, 455 F.3d at 700. “‘One

  is failure to provide adequate training in light of foreseeable

  consequences that could result from a lack of instruction.’” Id.

  at 700-01. (quoting Brown v. Shaner, 172 F.3d 927, 931 (6th Cir.

  1999)) (“In City of Canton, for example, the Supreme Court

  indicated that a city could be deliberately indifferent by

  failing to train its police officers in the use of deadly force

  because it is obvious that the officers will need to use such

  force when they are armed with guns and required to arrest

  fleeing    felons.”)      “‘A    second       type    of   .   .     .   deliberate

  indifference is where the city fails to act in response to

  repeated     complaints     of    constitutional           violations      by     its

  officers.’” Id. at 701 (quoting Brown, 172 F.3d at 931).



                                          11
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 12 of 18               PageID 1082



           Plaintiff     argues     that,     because     “[i]t     is    particularly

  abhorrent for the City to allow a commanding officer to intrude

  on the marital issues of those officers under his command,” the

  City must have displayed deliberate indifference. (Id.) That

  conclusion, even if accepted, does not establish either of the

  ways to make out deliberate indifference. It does not demonstrate

  that     a   commanding    officer’s        interfering    in     a    subordinate’s

  marriage is a “foreseeable consequence” that must be addressed

  by supervision. Ellis ex rel. Pendergrass, 455 F.3d at 700. It

  does     not   demonstrate       that      the   City   ignored        complaints     of

  commanding officers’ interfering in subordinates’ marriages. See

  id. at 701.

           Plaintiff’s     Amended      Complaint,        however,       does     contain

  sufficient       factual        allegations       to    state     the       deliberate

  indifference      element       of   his    claim   that   the     City     failed    to

  supervise      Sheffield.        Plaintiff       alleges   that       the     City   was

  deliberately indifferent because “it is clear that [Sheffield]

  had conducted himself similarly on other occasions.” (D.E. No.

  55-1 at 238.) Plaintiff alleges that the City knew or should

  have known that Sheffield had conducted himself similarly on

  other occasions. (D.E. No. 43 ¶ 24.) That allegation is analogous

  to   a    municipality’s        ignoring     complaints    of     unconstitutional

  behavior because it states that the City was or should have been



                                              12
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 13 of 18                   PageID 1083



  on notice of the unconstitutional conduct. See Ellis ex rel.

  Pendergrass, 455 F.3d at 701.

         In    the    Amended    Complaint         Plaintiff    alleges        facts     that

  support his claim. Plaintiff alleges that “Sheffield had a

  history of similar conduct” to the conduct surrounding his

  allegedly illegal arrest of Plaintiff. (D.E. No. 43 ¶ 24.)

  Plaintiff alleges that the “City knew or should have known of

  Sheffield’s        actions    to   deprive        his     subordinates,        including

  Henderson, of their federal rights under the Fourth Amendment to

  the U.S. Constitution.” (Id.) Those allegations do not merely

  state legal conclusions. They state that Sheffield engaged in a

  pattern       of        behavior     that        violated        his    subordinates’

  constitutional rights and that the City knew or should have known

  about that behavior. Although the allegations lack additional

  detail,      detailed      factual      allegations        are    not       required    to

  withstand a motion to dismiss. See Twombly, 550 U.S. at 555 (“[A]

  complaint attacked by a Rule 12(b)(6) motion to dismiss does not

  need detailed factual allegations”).

         The    Amended      Complaint     adequately         states      a    failure    to

  supervise claim against the City. The City’s motion to dismiss

  that   claim       is    DENIED.   To   the      extent    the    Amended      Complaint

  attempts to state any other claims against the City based on a

  Monell theory of liability, the City’s argument that those claims

  are based on “broad assertions” is well-taken. (see D.E. No. 45-

                                              13
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 14 of 18                  PageID 1084



  1 at 186.) The City’s motion to dismiss any claims other than

  the failure to supervise claim, including the inadequately pled

  failure to train claim, is GRANTED. Those claims are DISMISSED.

         C.     Sheffield’s Motion to Dismiss

         Sheffield argues that the claim for an unconstitutional

  mental health detention of Plaintiff should be dismissed because

  Sheffield is entitled to qualified immunity. (D.E. No. 48-1 at

  213.) “[O]fficers are entitled to qualified immunity under §

  1983    unless       (1)     they    violated         a    federal        statutory      or

  constitutional right, and (2) the unlawfulness of their conduct

  was ‘clearly established at the time.’” Dist. of Columbia v.

  Wesby, 138 S. Ct. 577, 589 (2018) (quoting Reichle v. Howards,

  566    U.S.   658,    664       (2012)).   The    right         in    question    must   be

  specifically        defined,       particularly       in    the       Fourth     Amendment

  context. Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018). Although

  the Supreme Court’s “‘caselaw does not require a case directly

  on    point   for    a     right    to    be    clearly     established,          existing

  precedent     must       have    placed    the    statutory          or   constitutional

  question beyond debate.’” Id. (quoting White v. Pauly, 137 S.

  Ct. 548, 551 (2017) (per curiam)).

         Plaintiff         alleges     facts       in       the        Amended     Complaint

  establishing that his Fourth Amendment rights were violated.

  Plaintiff alleges that he was handcuffed and placed in the back

  of a patrol car without probable cause or a warrant and taken

                                             14
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 15 of 18   PageID 1085



  for a mental health evaluation. (Id. ¶¶ 17, 22, 24, 26, 28.) The

  Fourth Amendment provides protections against such mental health

  seizures or arrests without probable cause that “the person

  seized poses a danger to himself or others.” See Fisher v.

  Harden, 398 F.3d 837, 842-43 (6th Cir. 2005) (citing Monday v.

  Oullette, 118 F.3d 1099, 1102 (6th Cir. 1997)).

        Sheffield does not contest that an arrest was made, but

  argues   that   such   a   warrantless   arrest   was   permitted    under

  Tennessee law. (D.E. No. 48-1 at 214.) Sheffield cites Tenn.

  Code Ann. § 33-6-401, which permits a mental health seizure or

  arrest if the “person has a mental illness or serious emotional

  disturbance” and “the person poses an immediate substantial

  likelihood of serious harm under § 33-6-501 because of the mental

  illness or serious emotional disturbance . . . .” Tenn. Code

  Ann. § 33-6-401. Section 33-6-501 provides:

              IF AND ONLY IF

              (1)(A) a person has threatened or attempted suicide or

              to inflict serious bodily harm on the person, OR

              (B) the person has threatened or attempted homicide or

              other violent behavior, OR

              (C) the person has placed others in reasonable fear of

              violent behavior and serious physical harm to them, OR

              (D) the person is unable to avoid severe impairment or

              injury from specific risks, AND

                                      15
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 16 of 18   PageID 1086



              (2) there is a substantial likelihood that the harm

              will   occur    unless    the   person    is   placed    under

              involuntary treatment,

              THEN

              (3) the person poses a “substantial likelihood of

              serious harm” for purposes of this title.

  Tenn. Code Ann. § 33-6-501.

        Tennessee’s statutory scheme governing warrantless mental

  health detentions “appears to be at least as stringent as federal

  law.” Reeners v. Troup, No. 3:15-cv-00625, 2020 WL 409746, at

  *16 (M.D. Tenn. Jan. 23, 2020). In Reeners, the court concluded

  that, even given Tennessee’s statutory scheme, the officers

  involved in a mental health seizure or arrest required probable

  cause that the persons seized posed a danger to themselves or

  others. Id. at *20-*21.

        The Amended Complaint adequately alleges that Sheffield

  violated    Plaintiff’s    Fourth    Amendment   rights.    Reliance    on

  Tennessee’s    warrantless    detention     statute   requires   probable

  cause that Plaintiff was a danger to himself or others. Sheffield

  argues that the Amended Complaint establishes that Plaintiff was

  having marital problems that were leading to a divorce. (D.E.

  No. 48-1 at 214.) That fact does not establish that Plaintiff

  posed a danger to himself or others or that Plaintiff was

  mentally ill or having a serious mental disturbance. Cf. Reeners,

                                       16
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 17 of 18          PageID 1087



  2020 WL 409746, at *17-*21 (detailing the facts of case where

  even combination of delusions by the person in question and his

  harassment of the police did not create probable cause). The

  allegations in the Amended Complaint demonstrate that Sheffield

  violated Plaintiff’s Fourth Amendment rights.

         The right to be free from a mental health seizure or arrest

  absent probable cause to believe the person is a danger to

  himself    or   others    was   clearly    established        at   the   time    of

  Plaintiff’s     arrest.    Monday,   118    F.3d       at   1102   (“The   Fourth

  Amendment requires an official seizing and detaining a person

  for a psychiatric evaluation to have probable cause to believe

  that the person is dangerous to himself or others.”); Fisher,

  398 F.3d at 843-49 (applying the Monday standard to facts of

  case and holding that “[i]t is clearly established that an

  officer may not [e]ffect a mental health seizure without probable

  cause”); Reeners, 2020 WL 409746, at *21 (“[T]he plaintiff had

  a clearly established right not to be subjected to a mental

  health detention in the absence of probable cause to believe he

  posed a substantial risk of imminent harm to himself or others”);

  Goodwin    v.   Hamilton    Cty.,    Tenn.,      No.    1:05-cv-71,      2008    WL

  11452106, at *13 (E.D. Tenn. Mar. 31, 2008) (“[T]he right to be

  free from seizure in the context of a mental health seizure on

  less than probable cause was clearly established at the time of

  this   incident   as     reflected   in    the   1997       case   of   Monday   v.

                                        17
Case 2:19-cv-02776-SHM-tmp Document 119 Filed 03/23/21 Page 18 of 18     PageID 1088



  [O]ullette, 118 F.3d at 1102.”). The caselaw in this circuit

  requiring probable cause prior to a mental health detention dates

  from 1997. Plaintiff’s right to be free from seizure was clearly

  established at the time of the events alleged in the Amended

  Complaint.

        Sheffield is not entitled to qualified immunity on the §

  1983 claim against him. His motion to dismiss is DENIED.

  V.    Conclusion

        For the foregoing reasons, the Motion to Amend is DENIED.

  The City’s motion to dismiss is DENIED to the extent that it

  seeks dismissal of Plaintiff’s failure to supervise claim and

  GRANTED    as   to   all   other   §   1983   claims   against   the   City.

  Sheffield’s motion to dismiss is DENIED.

        SO ORDERED this _23d__ day of March, 2021.



                                           /s/ Samuel H. Mays, Jr.
                                         SAMUEL H. MAYS, JR.
                                         UNITED STATES DISTRICT JUDGE




                                         18
